Case 1:11-cv-00691-LAK-RWL Document 2128-2 Filed 11/07/18 Page 1 of 65




         EXHIBIT 106
Case 1:11-cv-00691-LAK-RWL Document 2128-2 Filed 11/07/18 Page 2 of 65




   INTENTIONALLY
      OMITTED
Case 1:11-cv-00691-LAK-RWL Document 2128-2 Filed 11/07/18 Page 3 of 65




         EXHIBIT 107
     Case 1:11-cv-00691-LAK-RWL Document 2128-2 Filed 11/07/18 Page 4 of 65



                                                                   Page 1

1
2        UNITED STATES DISTRICT COURT
         SOUTHERN DISTRICT OF NEW YORK
3        Case No. 11 Civ. 0691 (LAK)
         ----------------------------------------x
4        CHEVRON CORPORATION,
5                                         Plaintiff,
6                     - against -
7        STEVEN DONZIGER, et al.,
8                                         Defendants.
9        ----------------------------------------x
10                                    November 5, 2018
                                      10:22 a.m.
11
12
13                  DEPOSITION of CLIFF EISLER, held at
14      the offices of Gibson, Dunn & Crutcher LLP,
15      located at 200 Park Avenue, New York, New
16      York 10166, before Anthony Giarro, a
17      Registered Professional Reporter and a
18      Notary Public of the State of New York.
19
20
21
22
23
24
25

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                  516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2128-2 Filed 11/07/18 Page 5 of 65



                                                                 Page 63

1                                      CLIFF EISLER
2       And it says, "The proceeds of the
3       funder's investment shall be used to fund
4       litigation and other expenses, dedicated
5       to securing collection of the Ecuador
6       judgment in Canada and other
7       jurisdictions as may be determined."
8               A           Yes.
9               Q           Who decided how funds could
10      be spent?
11                          MR. DONZIGER:                Objection.
12             Please phrase the question and lay a
13             foundation properly.
14              A           I'm not sure.
15              Q           What was your understanding
16      of what the money would be used for?
17              A           For Alan Lenczner's
18      litigation expenses.
19              Q           Anything else?
20              A           No, not that I'm aware of.
21              Q           Was it your understanding
22      that the proceeds would be used -- would
23      be paid to Mr. Donziger?
24              A           No.
25              Q           How about to any other

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                  516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2128-2 Filed 11/07/18 Page 6 of 65



                                                                 Page 64

1                                      CLIFF EISLER
2       lawyers besides Mr. Lenczner?
3               A           My understanding is it was
4       paid to Alan Lenczner's law firm.                      That's
5       all I know.
6               Q           Were you ever shown any
7       accounting of how the money you invested
8       was spent?
9               A           No.
10              Q           Was it your understanding
11      that it could be used for so-called
12      pressure tactics against Chevron?
13                          You look confused.
14                          Did you ever hear Mr.
15      Donziger talk about pressuring Chevron?
16              A           Do you mean like just
17      through PR?
18              Q           Yes, whatever.
19                          Did you ever hear him talk
20      about that?
21              A           Yes.       I did hear him talk
22      about that but not necessarily using
23      these funds to do that.
24              Q           What was your understanding
25      of how he wanted to or did pressure

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                 516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2128-2 Filed 11/07/18 Page 7 of 65



                                                                  Page 65

1                                      CLIFF EISLER
2       Chevron?
3               A           I think it's almost solely
4       just in terms of press releases.
5               Q           Okay.
6                           Was it your understanding
7       that these funds could be used for that
8       purpose?
9                           MR. FERGUSON:                Objection.
10              A           No.
11              Q           What was your understanding
12      of who wrote the press releases?
13                          MR. FERGUSON:                Objection.
14             Which press release?
15                          MS. CHAMPION:                The ones he's
16             referring to.
17                          MR. FERGUSON:                That would
18             assume that they're all written by
19             the same person.
20                          MS. CHAMPION:                No, it
21             doesn't.
22              Q           What was your understanding
23      of who wrote the press releases?
24              A           I believe Steven has a PR
25      person.

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                  516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2128-2 Filed 11/07/18 Page 8 of 65



                                                                Page 259

1
2                              C E R T I F I C A T I O N
3
4
5                   I, ANTHONY GIARRO, a Shorthand
6       Reporter and a Notary Public, do hereby
7       certify that the foregoing witness, CLIFF
8       EISLER, was duly sworn on the date
9       indicated, and that the foregoing, to the
10      best of my ability, is a true and accurate
11      transcription of my stenographic notes.
12                  I further certify that I am not
13      employed by nor related to any party to
14      this action.
15
16
17                       <%5259,Signature%>
                        ____________________
18                          ANTHONY GIARRO
19
20
21
22
23
24
25

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                  516-608-2400
Case 1:11-cv-00691-LAK-RWL Document 2128-2 Filed 11/07/18 Page 9 of 65




         EXHIBIT 108
Case 1:11-cv-00691-LAK-RWL Document 2128-2 Filed 11/07/18 Page 10 of 65




                                                  RIZACKPJD-0001613
Case 1:11-cv-00691-LAK-RWL Document 2128-2 Filed 11/07/18 Page 11 of 65




         EXHIBIT 109
     Case 1:11-cv-00691-LAK-RWL Document 2128-2 Filed 11/07/18 Page 12 of 65   1
       I6SJCHE1

1      UNITED STATES DISTRICT COURT
       SOUTHERN DISTRICT OF NEW YORK
2      ------------------------------x

3      CHEVRON CORPORATION,

4                       Plaintiff,

5                  v.                                11 Civ. 691 LAK JCF

6      STEVEN DONZIGER, et al.,

7                       Defendants.

8      ------------------------------x

9                                                    June 28, 2018
                                                     9:30 a.m.
10

11

12     Before:

13                             HON. LEWIS A. KAPLAN,

14                                                   District Judge

15                                   APPEARANCES

16
       GIBSON, DUNN & CRUTCHER, LLP
17          Attorneys for plaintiff
       BY: RANDY M. MASTRO, Esq.
18          HERBERT J. STERN, Esq.
            JOEL SILVERSTEIN, Esq.
19          ANDREA NEUMAN, Esq.
            ANNE MARIE CHAMPION, Esq.
20          ALEJANDRO HERRERA, Esq.
            JEFFERSON BELL, Esq.
21

22     STEVEN ROBERT DONZIGER,
            Appearing pro se
23

24     Also Present:
            ANDREW R. ROMERO-DELMASTRO, Supv. Counsel Chevron
25


                        SOUTHERN DISTRICT REPORTERS, P.C.
                                  (212) 805-0300
     Case 1:11-cv-00691-LAK-RWL Document 2128-2 Filed 11/07/18 Page 13 of 65       71
       I6SJCHE3

1      arranging any more financing, and I can't until I get clarity,

2      some sort of clarification from your Honor what is, in your

3      view, permissible or not permissible.        I want to be clear about

4      that because --

5                THE COURT:    Look, I appreciate that, but you seriously

6      need to consider whether, even if you are right as to what

7      happened in days of yore, whatever that argument has any

8      traction at all from the minute the judgment was entered

9      against all your clients, including the Frente, which I won't

10     prejudge it, but it certainly is a different set of facts.              I

11     am not going to give you a declaratory judgment.

12               MR. DONZIGER:    On that point, you're referring to the

13     default judgment?

14               THE COURT:    Yes, sure.

15               MR. DONZIGER:    Just to be clear, I testified in my

16     deposition that I thought that it did not change the landscape

17     in terms of fund raising.      I, upon further reflection, realized

18     that that is a mistake and not my position.         I didn't quite

19     understand the situation when I said that.         To the extent you

20     read my deposition or they raise it, I want to be clear about

21     that.

22               THE COURT:    I am nodding not to evidence agreement,

23     but to acknowledge the fact you have said something.

24               MR. DONZIGER:    Thank you.

25               THE COURT:    I think everybody will have to think about


                        SOUTHERN DISTRICT REPORTERS, P.C.
                                  (212) 805-0300
Case 1:11-cv-00691-LAK-RWL Document 2128-2 Filed 11/07/18 Page 14 of 65




         EXHIBIT 110
           Case 1:11-cv-00691-LAK-RWL Document 2128-2 Filed 11/07/18 Page 15 of 65




From:                             Steven Donziger <sdonziger@donzigerandassociates.com > on behalf of Steven
                                  Donziger
Sent:                             Thursday, April 26, 2018 6:39 PM
To:                               John van Merkensteijn
Subject:                          Fw: Reference from Ian Watson

Categories:



FYI


hope u are well




From: Steven Donziger
Sent: Thursday, April 26, 2018 2:37 PM
To: don.johnson@bmo.com
Cc: Ian Watson
Subject: Reference from Ian Watson


Mr. Johnson,


Ian Watson suggested I contact you regarding a potential investment opportunity related to a large
environmental judgment ($12b U.S.) current being enforced against Chevron in Canadian courts. I would be
honored to have the opportunity to explain more. The two links below will give you a sense of some recent
developments.


If interested, please indicate a time to connect via telephone. I am in Toronto on a regular basis so we could
meet in person if preferred.


Best,


Steven Donziger


Here are the links:


http://www.csrwire.com/press releases/40957-In-Canada-Chevron-Faced-Tough-Questions-During-Critical-
Court-Hearing-Over-12b-Ecuador-Pollution-Judgment




                                                         1




                                                                                                           JVM 009896
         Case 1:11-cv-00691-LAK-RWL Document 2128-2 Filed 11/07/18 Page 16 of 65



 x
                                        In Canada, Chevron Faced Tough
                                        Questions During Critical ...

                                        www.csrwire.com


                                        TORONTO, Apr. 20 /CSRwire/      Chevron faced a series of
                                        tough questions from a three-judge appellate panel this
                                        week in Ontario over its continued attempt to evade paying
                                        a $12 billion environmental liability owed to Indigenous
                                        peoples and farmer communities in Ecuador's Amazon
                                        region following the ...



http://business.financialpost.com/legal-post/meet-alan-lenczner-the-man-fighting-for-ecuadoran-villagers-in-
their-canadian-case-against-chevron



 x
                                         Meet Alan Lenczner: The man fighting for
                                         Ecuadorian ...

                                        business.financialpost.com


                                        Meet Alan Lenczner: The man fighting for Ecuadorian
                                        villagers in their Canadian case against Chevron Lenczner,
                                        one of Canada's top litigators, agreed to take the case after
                                        he made a trip to Ecuador and saw the damage left behind
                                        by nearly two decades of pollution




                                                       2




                                                                                                        JVM 009897
Case 1:11-cv-00691-LAK-RWL Document 2128-2 Filed 11/07/18 Page 17 of 65




         EXHIBIT 111
             Case 1:11-cv-00691-LAK-RWL Document 2128-2 Filed 11/07/18 Page 18 of 65




From:                               John van Merkensteijn <jhvm@rossteq.com >
Sent:                               Friday, May 11, 2018 4:40 PM
To:                                 Steven Donziger
Subject:                            FW: Greenpeace /Chevron article



A quick no




John H. van Merkensteijn Ill
Phone (212) 769-4055
ihyrn@rossteq.com


From: Josh Mailman <joshuamailmanl@gmail.com>
Date: Friday, May 11, 2018 at 12:39 PM
To: John van Merkensteijn <jhvm@rossteq.com >
Subject: Re: Greenpeace /Chevron article

Hi John,
Thanks but I am not going to get involved in the Canadian litigation so I think a visit with that as the objective doesn't
make sense .
  Best , Josh Mailman

On Fri, May 11, 2018 at 12:36 PM John van Merkensteijn <jhvm@rossteq.com > wrote:




 Bill/Lynne/Josh/Steven




 Attached is the fantastic article by Rex Weyler summarizing the actions by Chevron in the

 Litigation over the years.




 It reminded me that some time ago we intended to bring Josh up to date on the litigation in Canada.




 Josh if you are interested, maybe this would be an opportune time to get together with Steven. Would you be
 available for a lunch or a visit in the near future.




 All the best
                                                              1




                                                                                                                      JVM 011579
          Case 1:11-cv-00691-LAK-RWL Document 2128-2 Filed 11/07/18 Page 19 of 65




John H. van Merkensteijn III


Phone (212) 769-4055


jhvm@rossteq.com




                                             2




                                                                                    JVM 011580
Case 1:11-cv-00691-LAK-RWL Document 2128-2 Filed 11/07/18 Page 20 of 65




         EXHIBIT 112
     Case 1:11-cv-00691-LAK-RWL Document 2128-2 Filed 11/07/18 Page 21 of 65



                                                                   Page 1

1
2       UNITED STATES DISTRICT COURT
3       SOUTHERN DISTRICT OF NEW YORK
4         C.A. No. 11 Civ. 0691 (LAK)
5       -----------------------------------x
        CHEVRON CORPORATION,
6
                      Plaintiff,
7
8
                - against -
9
10
        STEVEN DONZIGER, et al.,
11
                      Defendants.
12      -----------------------------------x
                             June 25, 2018
13                           10:07 a.m.
14
15              Videotaped Deposition of STEVEN
16      DONZIGER, taken by Plaintiff, pursuant to
17      Order, held at the offices of Gibson Dunn &
18      Crutcher LLP, 200 Park Avenue, New York,
19      New York, before Todd DeSimone, a
20      Registered Professional Reporter and Notary
21      Public of the State of New York.
22
23
24
25

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2128-2 Filed 11/07/18 Page 22 of 65



                                                                  Page 47

1                               DONZIGER
2       consider your subpoena to me to be
3       overbroad and unduly burdensome.                      And I'm
4       also a sole practitioner with limited time
5       and limited technical capacity to
6       effectuate the kind of search that, say,
7       Chevron would do or you guys would do at
8       Gibson Dunn on behalf of Chevron.
9                          So taking that into account, I
10      did a fair amount of searching and document
11      gathering and I have more documents that
12      you are seeking that I don't believe is
13      appropriate to turn over at this point
14      given the sort of outstanding legal issues
15      that need to be resolved by the Court.
16              Q.         And what's the volume of
17      documents that you are withholding?
18              A.         Well, it is a few hundred
19      pages, but if Judge Kaplan were to order me
20      to produce everything that you are asking
21      for, it obviously would be a lot more than
22      that.
23              Q.         And so what is the difference
24      between the "a lot more" and the few
25      hundred pages?           Because I'm not sure I'm

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2128-2 Filed 11/07/18 Page 23 of 65



                                                                  Page 48

1                               DONZIGER
2       following your train of thought.
3               A.         The difference is I have not
4       searched for documents responsive to every
5       request in your subpoena.                     I mean, some of
6       them, in my personal opinion, would be
7       impossible to do.
8                          So what I thought was most
9       reasonable, even though I believe this
10      stuff is privileged or for whatever reason
11      is intrusive and in violation of my
12      constitutional rights, I have gathered more
13      documents.         If Judge Kaplan were to order
14      me to produce them, subject to my rights
15      and whatever other recourse I would have,
16      obviously I would be able to do that.
17              Q.         So these documents that you
18      searched for, found and are withholding on
19      the basis of privilege, you have not
20      provided a privilege log for those
21      documents, correct?
22              A.         That's correct.
23              Q.         And you haven't produced them
24      under the 502 we agreed to; is that
25      correct?

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2128-2 Filed 11/07/18 Page 24 of 65



                                                                 Page 245

1
2                      CERTIFICATION
3
4          I,       TODD DeSIMONE, a Notary Public for
5       and within the State of New York, do hereby
6       certify:
7          That the witness whose testimony as
8       herein set forth, was duly sworn by me; and
9       that the within transcript is a true record
10      of the testimony given by said witness.
11         I further certify that I am not related
12      to any of the parties to this action by
13      blood or marriage, and that I am in no way
14      interested in the outcome of this matter.
15         IN WITNESS WHEREOF, I have hereunto set
16      my hand this 26th day of June, 2018.
17
18                     <%Signature%>
                       _______________________
19                      TODD DESIMONE
20
21                         *         *          *
22
23
24
25

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
Case 1:11-cv-00691-LAK-RWL Document 2128-2 Filed 11/07/18 Page 25 of 65




         EXHIBIT 113
     Case 1:11-cv-00691-LAK-RWL Document 2128-2 Filed 11/07/18 Page 26 of 65



                                                                 Page 181

1
2          UNITED STATES DISTRICT COURT
           SOUTHERN DISTRICT OF NEW YORK
3          Case No. 11 Civ. 0691 (LAK)
           ----------------------------------------x
4          CHEVRON CORPORATION,
5                                           Plaintiff,
6                     - against -
7          STEVEN DONZIGER, et al.,
8                                           Defendants.
9          ----------------------------------------x
10                                      October 5, 2018
                                        1:19 p.m.
11
12
13                  CONTINUED DEPOSITION of JOSH RIZACK,
14        held at the offices of Gibson, Dunn &
15        Crutcher LLP, located at 200 Park Avenue,
16        New York, New York 10166, before Anthony
17        Giarro, a Registered Professional Reporter
18        and a Notary Public of the State of New
19        York.
20
21
22
23
24
25

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2128-2 Filed 11/07/18 Page 27 of 65



                                                                 Page 214

1                                       JOSH RIZACK
2                   Q         You don't recall, one way or
3         the other?
4                   A         Right.        It's possible.
5                   Q         If you had done any work in
6         2017, would you have prepared an invoice?
7                   A         If it was substantial work.
8         But I don't recall doing substantial work
9         since the RICO matter.
10                  Q         Since March of 2014?
11                  A         Yeah, I mean besides what we
12        discussed in the last deposition.
13                  Q         And do you recall issuing
14        any invoices since March of 2014 in
15        connection with the Chevron-Ecuador
16        matter?
17                  A         I don't recall.
18                  Q         When you say "substantial,"
19        what do you mean?
20                  A         You know, where I spent
21        hours and hours, you know, hours on end,
22        you know, days.
23                  Q         Can you be more specific
24        than hours on end?              More than five hours?
25                  A         Yeah, more than five hours.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2128-2 Filed 11/07/18 Page 28 of 65



                                                                 Page 215

1                                       JOSH RIZACK
2         Or I spent days, you know.
3                   Q         So is it accurate to say
4         that you have not done any substantial
5         work on the Chevron-Ecuador matter since
6         March of 2014?
7                   A         Except what we discussed in
8         the last deposition.
9                   Q         So you said that what you
10        did, post-RICO, that we discussed in the
11        last deposition was minor?
12                  A         Yeah.
13                  Q         Are you now saying it was
14        substantial?
15                  A         No.     To me, it was minor.
16        Steve would call up, hey, you know, if an
17        investor does this, you know, and I'd
18        make him these charts over and over
19        again; you know, he would call me for
20        little things like that, you know.                       And I
21        produced those charts and so forth.                       And
22        we had -- you know, Katie came and picked
23        up boxes.        Him and Katie came and picked
24        up boxes of files I had.                    And then I
25        think I had -- I think I had a couple of

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2128-2 Filed 11/07/18 Page 29 of 65



                                                                 Page 216

1                                       JOSH RIZACK
2         e-mail exchanges with Katie.                      And I might
3         have had a call with her, a brief call
4         about some questions she had on some of
5         the stuff in the boxes or a spreadsheet
6         or something.
7                   Q         Could you estimate in terms
8         of hours the amount of time you spent
9         working on the Ecuador matter, doing
10        anything since March of 2014?
11                  A         No.     I mean it would just be
12        like a totally, random, useless guess.                         I
13        really don't remember how many hours I
14        would have spent on it.
15                  Q         Would it be less than ten?
16                  A         I don't know, honestly.
17                  Q         Would it be more than 100?
18                  A         Yeah.       It would not be 100,
19        no.       It would be substantially less than
20        100.
21                  Q         Would it be less than 50?
22                  A         I'm just guessing.               I don't
23        remember.
24                  Q         Is it accurate to say that
25        since March of 2014, you've spent

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2128-2 Filed 11/07/18 Page 30 of 65



                                                                 Page 217

1                                       JOSH RIZACK
2         somewhere between 10 and 100 hours on the
3         Ecuador matter?
4                   A         Sure.       That's reasonable.
5                   Q         And you have not invoiced
6         for any of those hours?
7                   A         I don't believe I did.
8                   Q         If you're not spending
9         significant time working on the Ecuador
10        matter, the calls that you had with
11        Mr. Donziger on a monthly basis, are
12        those personal or professional?
13                  A         Personal.           Or I might ask
14        what's going on with the case, what's
15        going on up in Canada, you know, what's
16        going on in general, personal also,
17        what's going on with your son, how are
18        your kids.
19                            THE VIDEOGRAPHER:             We're now
20              off the record at approximately
21              1:57 p.m.
22                            (A short recess was taken.)
23                            THE VIDEOGRAPHER:             We're
24              back on the record at approximately
25              two o'clock.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2128-2 Filed 11/07/18 Page 31 of 65



                                                                 Page 227

1                                       JOSH RIZACK
2         provided to him or something Mr. Donziger
3         provided or someone else?
4                   A         I don't recall.               I'm sure
5         one of us gave him -- gave him the
6         information, Steven or I.
7                   Q         And then what happened?
8                   A         Then probably had phone
9         calls and discussed it with him and then
10        put money in.
11                  Q         And you participated in
12        these phone calls?
13                  A         I believe -- I definitely --
14        some of the calls, I did.
15                  Q         And the topics of the calls
16        was encouraging him to invest in the
17        Ecuador judgment?
18                  A         Yes.
19                  Q         And after these calls with
20        you and Mr. Donziger during which he was
21        encouraged to invest, Michael of Wellbeck
22        ultimately invested; correct?
23                  A         Correct.
24                  Q         And did you get any
25        compensation in connection with Michael

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                    516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2128-2 Filed 11/07/18 Page 32 of 65



                                                                 Page 228

1                                       JOSH RIZACK
2         of Wellbeck's investment?
3                   A         I received around that
4         period when they were -- when they were
5         raising money, I received $10,000 for --
6         you know, just in general for the work
7         that I was helping him with and putting
8         stuff together and so forth.
9                             So I don't know that it was
10        tied to this or, you know, it was just
11        being paid because quite frankly, they
12        owed me money from prior.                     I was doing
13        these little things for Steven that I
14        mentioned before.
15                  Q         The $10,000 payment that you
16        received, did that come out of the
17        investor funds, as far as you know?
18                  A         No.     You mean out of that
19        person's funds?
20                  Q         Out of moneys that were
21        being raised.
22                  A         Oh.     I'm sure it came from
23        moneys that were being raised at the
24        time.
25                  Q         During the discussions that

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2128-2 Filed 11/07/18 Page 33 of 65



                                                                 Page 265

1                                       JOSH RIZACK
2                   Q         But they were being
3         discussed as you understood it?
4                   A         Yes.
5                             (The above-referred-to
6               document was marked as Plaintiff's
7               Exhibit 5350 for identification, as
8               of this date.)
9                   Q         I'm going to mark as
10        Plaintiff's Exhibit 5350, a document
11        bearing the Bates number Rizack PJD521
12        through 522, the Spanish original and an
13        English translation, and the last page is
14        the related metadata.
15                  A         Okay.
16                  Q         Have you seen Exhibit 5350
17        before, Mr. Rizack?
18                  A         Yeah.
19                  Q         And it appears to be a
20        modified version of 5349; is that
21        accurate?
22                  A         Correct.
23                  Q         So in addition to the people
24        who were listed on 5349, 5350 adds Aaron
25        Page yourself and a Eva.                    Do you see

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2128-2 Filed 11/07/18 Page 34 of 65



                                                                 Page 266

1                                       JOSH RIZACK
2         that?
3                   A         I see Aaron, I see Josh.
4                   Q         Then on the next page,
5         there's an Eva.
6                   A         Okay.
7                   Q         Whereas on 5349, there's no
8         Eva.
9                   A         Okay.
10                  Q         Were you involved in making
11        the additions of those persons to
12        Exhibit 5350?
13                  A         If I did, Steven would have
14        said -- you know, wrote it on a piece of
15        paper and asked me to type it in.
16                  Q         So under Mr. Page's name, it
17        says, "Aaron has worked over 100 years as
18        an attorney in this case, mostly without
19        pay."         Do you see that?
20                  A         I do.
21                  Q         Is that a statement that you
22        wrote or one that Mr. Donziger wrote?
23                  A         I assume Mr. Donziger wrote
24        it.       But he looks good for over 100.
25                  Q         Did you verify the accuracy

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2128-2 Filed 11/07/18 Page 35 of 65



                                                                 Page 267

1                                       JOSH RIZACK
2         of any of the statements on 5350?
3                   A         No.
4                   Q         Do you know how much
5         Mr. Page has, in fact, been paid during
6         the course of the Ecuador case?
7                   A         No.
8                   Q         In the meeting, to the
9         extent you could understand what the
10        people present were being told, were they
11        being told that Mr. Page had worked
12        without pay?
13                  A         I don't recall.
14                  Q         Next under your name, it
15        says, "Josh helps with fundraising."                        Is
16        that accurate?
17                  A         Yes, to the extent that, you
18        know -- well, this was -- to the extent
19        that I did attend meetings with Israel, I
20        think that's -- you know, those are the
21        meetings that I did fundraising.                     And
22        also, I would help with, you know,
23        putting charts and -- you know, as I
24        mentioned prior.
25                  Q         It goes on to say, "He has

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2128-2 Filed 11/07/18 Page 36 of 65



                                                                     Page 268

1                                       JOSH RIZACK
2         worked four to five years, mostly without
3         pay."         Is that accurate?
4                   A         Correct.
5                   Q         "Organizing points,
6         contracts, expenses and revenues."                           What
7         does points refer to?
8                   A         I don't know.                 Oh, points,
9         he must mean charts with how much points
10        people got.
11                  Q         The percentage interest?
12                  A         Correct.
13                  Q         In the judgment?
14                  A         Correct.
15                  Q         It says, "He is an expert in
16        financing."         Is that accurate?
17                  A         I don't know.                 What's an
18        expert?
19                  Q         Do you consider yourself to
20        be an expert in finance?
21                  A         In financing?                 In
22        financing -- financing what?                           I guess I'd
23        be an expert in doing DIP loans for
24        bankruptcies.          That's financing.                   I think
25        it's a very general term and a very loose

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                      516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2128-2 Filed 11/07/18 Page 37 of 65



                                                                 Page 269

1                                       JOSH RIZACK
2         term he was using.              I don't think it
3         meant to be specific.                 I think he was
4         trying to give an understanding to the
5         group, what people did on the case.
6                   Q         In the next sentence, it
7         says, "In the future, he will be key in
8         organizing investments and attracting
9         more funds."          Do you see that?
10                  A         I do.
11                  Q         Is that an accurate
12        statement at the time of this document?
13                  A         I've only brought that one
14        person to a case.             I've gone and helped
15        them.         But I have not gone out and
16        solicited and, you know, solicited people
17        for the case, if that's what you mean.
18                  Q         Well, in September of
19        2016 --
20                  A         Right.
21                  Q           -- when this document was
22        created --
23                  A         Right.
24                  Q           -- had you agreed with
25        Mr. Donziger that in the future, you

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2128-2 Filed 11/07/18 Page 38 of 65



                                                                  Page 270

1                                       JOSH RIZACK
2         would be key in organizing investments
3         and attracting more funds?
4                   A         I probably agreed that I
5         would help them prepare, you know,
6         information, you know, interest, percents
7         and so forth in the case and would help
8         them in any way they needed help.                       I
9         don't think I ever said I'm going to go
10        out and find investors, like I don't have
11        a group of investors that, you know, I
12        have.         I don't have a Rolodex of
13        investors.
14                            My experience has been
15        raising money from or getting loans from
16        major financial institutions.                     And
17        certainly, that wasn't something I would
18        bring -- my dealings are with CIT and
19        Bank of America, you know, with debtor
20        loans, so no.
21                  Q         And those aren't entities to
22        which you would take this investment?
23                  A         No.
24                  Q         Why not?
25                  A         Because the people I know

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2128-2 Filed 11/07/18 Page 39 of 65



                                                                 Page 271

1                                       JOSH RIZACK
2         and deal with, and as you know in banks,
3         you know, everybody -- you know the
4         person who does debtor-in-possession --
5         you know what a debtor-in-possession loan
6         is?       The person who does a
7         debtor-in-possession loan doesn't do
8         mortgages.         And certainly, banks don't
9         invest in legal cases, at least not to
10        my -- I didn't deal with people who
11        dealed with that.
12                  Q         So I need to get a little
13        more specific because you tend to say
14        probably or maybe, and I need sort of
15        yeses or nos.
16                  A         Okay.
17                  Q         In or around September of
18        2016, had you agreed with Mr. Donziger
19        that you would play a key role in
20        organizing investments and attracting
21        more funds?
22                  A         I'd say no.
23                  Q         Do you know why he would
24        represent to someone to whom he was
25        recommending you'd be given a percentage

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2128-2 Filed 11/07/18 Page 40 of 65



                                                                 Page 272

1                                       JOSH RIZACK
2         interest in the judgment, that in the
3         future, you would be key in organizing
4         investments and attracting more funds?
5                   A         I think the way he used
6         those terms was that I would help them
7         organize information and organize putting
8         stuff together to help them figure out,
9         you know, what percentage of the case an
10        investor would get and so forth.
11                            But I never -- and I think
12        he was just -- I don't think he spent a
13        lot of time -- this isn't a contract.
14        This is not an agreement.                     I think he
15        was, you know, quickly writing out what
16        he felt people did in the case.
17                  Q         Under Mr. Salazar, it says,
18        "He has already worked 18 months without
19        any pay."
20                            Do you know whether or not
21        that statement was true as of
22        September 2016?
23                  A         No.
24                  Q         No, it wasn't true or no,
25        you don't know?

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2128-2 Filed 11/07/18 Page 41 of 65



                                                                 Page 279

1                                       JOSH RIZACK
2         sufficient funds to pay me.
3                   Q         And is that the same time
4         when you stopped doing significant work
5         on the matter?
6                   A         When was the RICO?              When did
7         the RICO trial start?
8                   Q         March of 2012.
9                   A         Yes.
10                  Q         So how long prior to that
11        did you stop doing significant work on
12        the matter?
13                  A         I don't recall.
14                  Q         Can you give an estimate?
15                  A         I don't really remember when
16        I stopped.         But I know that the months
17        before the RICO, Steven wasn't really
18        around much; you know, he was deep into
19        the case.        So, you know, I always got my
20        direction from him.               I don't think I was
21        dealing with until -- I don't know -- you
22        know, in the months before or leading up
23        to.
24                  Q         So in the months leading up
25        to the trial and then during the trial --

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2128-2 Filed 11/07/18 Page 42 of 65



                                                                 Page 280

1                                       JOSH RIZACK
2                   A          Right.
3                   Q           -- you were not working on
4         the matter?
5                   A          I really don't remember.                I
6         mean that was six years ago, seven years
7         ago.          It was a while.         So I really don't
8         remember.          And, you know, I -- I, of
9         course, worked -- I had to -- I have a
10        family I need to provide for.                     So I had
11        to work on -- I worked on other cases,
12        you know.
13                  Q          So on Exhibit 5351, it shows
14        charges of 15,000 plus per month every
15        month in 2012.           Do you see that?
16                  A          Right.
17                  Q          And would that be a flat
18        15,000 plus expenses?
19                  A          Probably, yes.
20                  Q          Did you have to work some
21        minimum number of hours to get the 15,000
22        or was it just a flat fee you got every
23        month regardless?
24                  A          It was a flat fee.
25                  Q          And at your last deposition,

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2128-2 Filed 11/07/18 Page 43 of 65



                                                                 Page 284

1                                       JOSH RIZACK
2                   A         You're asking if there's any
3         documents?
4                   Q         Yes, sir.
5                   A         I thought there was.                Like I
6         said, I stopped invoicing at times
7         because there wasn't money.                       And the bill
8         just kept getting bigger, and I never saw
9         that it was going to be paid down.
10                  Q         And once you determined that
11        you weren't going to be paid, why didn't
12        you stop working on the matter?
13                  A         I would help them.
14        Definitely, the workload became
15        significantly less.
16                  Q         So you worked less on the
17        matter, but you didn't quit altogether
18        once you determined you were not going to
19        be paid?
20                  A         I think once the RICO case
21        happened -- it wasn't a lot of work.                        It
22        was not a lot of work.
23                  Q         Once the RICO case took
24        place?
25                  A         Yeah.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2128-2 Filed 11/07/18 Page 44 of 65



                                                                 Page 285

1                                       JOSH RIZACK
2                   Q         And there has not been
3         significant work since then?
4                   A         No.
5                   Q         So whatever you were owed,
6         you were owed prior to the RICO trial?
7                   A         Yes, because, you know, I
8         didn't bill -- I didn't bill him for work
9         I did after the RICO.
10                            (The above-referred-to
11              document was marked as Plaintiff's
12              Exhibit 5352 for identification, as
13              of this date.)
14                  Q         I'm going to mark as
15        Plaintiff's Exhibit 5352, a document
16        bearing the Bates number TD Bank 365.
17                            Do you see the front and
18        back of the copy of the check?
19                  A         Yes.
20                  Q         It says "Steven Donziger,
21        October 26th, 2016, Check No. 308, made
22        out to Josh Rizack for $12,566.33."                       Do
23        you see that?
24                  A         I do.
25                  Q         Does that refresh your

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2128-2 Filed 11/07/18 Page 45 of 65



                                                                 Page 286

1                                       JOSH RIZACK
2         recollection that Mr. Donziger paid you
3         $12,566.33 in October of 2016?
4                   A         Yeah.       And I think that's
5         the 10,000 I was referring to.                    And that
6         must have been expenses related to
7         something.
8                   Q         In the memo section, it says
9         "fee, fundraising, trip expenses."                       Do
10        you see that?
11                  A         Fee, fundraising:             Trip
12        expenses.
13                  Q         Is that an accurate
14        description of what the moneys were for?
15                  A         You know, it was -- you
16        know, it was -- he gave me -- I don't
17        know that it was, per se, for
18        fundraising.          I was helping them out, you
19        know, with these charts and so forth.
20        And, you know, I would always say to
21        Steven, you know, if you're raising
22        money, like give me something, you know,
23        give me some money.               And that's -- you
24        know, was it for past due or was it for
25        current helping?            I don't know.           But it

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                     516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2128-2 Filed 11/07/18 Page 46 of 65



                                                                 Page 287

1                                       JOSH RIZACK
2         was a payment received.
3                   Q         But when he gave you a check
4         in which he wrote in the memo section,
5         fee fundraising, this was after you had
6         successfully brought in an investor for
7         the judgment; correct?
8                   A         Yes.      And that gave me
9         leverage to say, hey, give me some money
10        for, you know, the work I've been doing.
11                  Q         Or give me some money
12        because I brought in an investor; right?
13                  A         Well, yes.            You know, hey, I
14        brought in an investor, let me get paid,
15        you know, for work I've done.                     So was it,
16        per se, because I brought in the investor
17        or because I brought an investor, I
18        finally was getting money for work I was
19        doing, you know.
20                  Q         And you were, at the time
21        you received this $12,000 check, fully
22        aware of the RICO judgment; correct?
23                  A         Yes.
24                            (The above-referred-to
25              document was marked as Plaintiff's

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2128-2 Filed 11/07/18 Page 47 of 65



                                                                 Page 400

1
2                                C E R T I F I C A T I O N
3
4
5                   I, ANTHONY GIARRO, a Shorthand
6         Reporter and a Notary Public, do hereby
7         certify that the foregoing witness, JOSH
8         RIZACK, was duly sworn on the date
9         indicated, and that the foregoing, to the
10        best of my ability, is a true and accurate
11        transcription of my stenographic notes.
12                  I further certify that I am not
13        employed by nor related to any party to
14        this action.
15
16
                                                  <%5259,Signature%>
17
                                            ____________________
18                                              ANTHONY GIARRO
19
20
21
22
23
24
25

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
Case 1:11-cv-00691-LAK-RWL Document 2128-2 Filed 11/07/18 Page 48 of 65




         EXHIBIT 114
Case 1:11-cv-00691-LAK-RWL Document 2128-2 Filed 11/07/18 Page 49 of 65




              Travel Timeline for Steven Donziger
                               11-07-18
                                    Case 1:11-cv-00691-LAK-RWL Document 2128-2 Filed 11/07/18 Page 50 of 65
Travel Timeline for Steven Donziger                                                                                                                                         10.2015 - 03.2016


   October 1 - 2, 2015                                          February 19 - 20, 2016                                               March 10, 2016

        Brussels, Belgium                                            Orlando, Florida                                                      Texas

   Steven Donziger (“Donziger”) visits Brussels with            Donziger emails Cliff and Ben Eisler, “i’m in                        In a February 23, 2016 email to Ben and Cliff Eisler,
   Josh Rizack (“Rizack”) to raise funds.                       orlando for a couple of days, back saturday.”                        Donziger proposes a meeting on this date with Zoe
                                                                He rents a car and purchases a return ticket on                      Littlepage and Rainey Booth. He also proposes a dinner
        2018.06.26 Rizack Dep. Tr. at 110:7-11;                Delta Airlines.                                                      with Craig Smyser “either Tues or Wed[.]”
        JoshRizack_5341
                                                                     C
                                                                      E 004677; AMEX001803-17                                             CE 003381




     Oct. 2015                                                                Feb. 2016                                                     Mar. 2016

                                      February 5 - 6, 2016                                         March 2 - 4, 2016

                                            Toronto, Canada                                              Seattle, Washington & Denver, Colorado

                                      On February 5, 2016, Donziger tells Cliff Eisler             Donziger and Cliff Eisler meet with Rick
                                      in an email that he is in Toronto and will be                Friedman and Michael White of Friedman
                                      “back tomorrow[.]”                                           Rubin PLLP in Seattle. They then fly to Denver,
                                                                                                   Colorado to meet with John Campbell of
                                           CE 004123-26                                            Campbell Law and his wife “who is also a
                                                                                                   plaintiff’s lawyer and very impressive in her
                                                                                                   own right[.]”

                                                                                                        CE 005573-95; CE 005565-66




                                                                                                                                                     Location           Hyperlink       |     1 of 16
                                     Case 1:11-cv-00691-LAK-RWL Document 2128-2 Filed 11/07/18 Page 51 of 65
Travel Timeline for Steven Donziger                                                                                                                                           04.2016 - 06.2016


   April 14 - 15, 2016                                                                                                                June 20, 2016

        Denver, Colorado                                                                                                                      Washington, D.C.

   Donziger replies to an email from Ben Eisler and cc’s Cliff Eisler, “hanging out in Denver. never has a man                        Donziger, Ben Eisler and Cliff Eisler meet with Ben Barnes
   traveled such a distance for one meal.” The following week, Timothy Grochocinski, an attorney with Nelson                          in Washington, DC at Barnes’ office and then have dinner
   Bumgardner, P.C., emails Donziger and cc’s John Campbell, “was great meeting you last week. Thanks for                             at Westend Bistro in The Ritz-Carlton Hotel.
   dinner and the sweetbreads. Let me know your thoughts on moving forward and how I can assist. Looking
   forward to working with you on this project.” Donziger replies, “dinner was a blast” and forwards the ex-                                  CE 006591-92
   change to Cliff Eisler with the comments “meant to copy you on this -- this is the IP guy in Denver that i had
   dinner with[.]” Donziger stays at Hotel Teatro in Denver and flies with United and American Airlines.

        CE 006138; CE 006211-12; AMEX001823-34; AMEX001841-58




     Apr. 2016                                                        May 2016                                                           Jun. 2016

              April 18 - 19, 2016                                                           May 26 - 30, 2016

                    Washington, D.C.                                                             Amelia Island, Florida

              Donziger responds to an email from Ben and                                    Donziger emails Cliff Eisler, “in Florida will
              Cliff Eisler, “in DC at the moment coming back                                revert shortly[.]” His American Express
              on train this morning…” Donziger stays at The                                 statement shows two charges at the Omni
              Fairfax at Embassy Row hotel.                                                 Amelia Island resort: one statement reservation
                                                                                            begins on May 26, 2017 while the other starts
                   CE 006191-93; AMEX001841-58                                              on May 27, 2016. Both reservations show
                                                                                            departures on May 30, 2016.

                                                                                                 CE 006441-43; AMEX001869-82




                                                                                                                                                    Location              Hyperlink        |       2 of 16
                                    Case 1:11-cv-00691-LAK-RWL Document 2128-2 Filed 11/07/18 Page 52 of 65
Travel Timeline for Steven Donziger                                                                                                                                          08.2016 - 10.2016


   August 19 - 29, 2016                                                                                   October 17 - 18, 2016

        Portugal                                                                                                  Boston, Massachusetts

   On August 27, 2016, John van Merkensteijn (“van Merkensteijn” or “JVM”)                                On October 13, 2016, Donziger emails Ben and Cliff Eisler that he would like
   emails Michael Ben-Jacob (“MBJ”) and cc’s Derek Stoldt (“Stoldt”), Bill Twist                          to schedule a meeting with van Merkensteijn on Monday, October 17, 2016,
   (“Twist”) and Donziger writing, “I spoke to Steven [Donziger] today (he is on                          in the morning because he has to “drive up to Boston in the afternoon.” On
   vacation in Greece I think) and here is where we are.” Donziger’s American                             October 18, 2016, Donziger emails Cliff Eisler, “give me a call, driving back
   Express statement shows a purchase at JFK Airport in New York, New York                                from Boston later this morning. Making progress.”
   on August 19, 2016 followed by multiple purchases in Lisbon, Portugal ending
   on August 29, 2016.                                                                                            C
                                                                                                                   E 006963-64; CE 006971-73

        JVM 004918-19; AMEX001921-36




     Aug. 2016                                                      Sept. 2016                                                       Oct. 2016

                                                              September 26, 2016                                                          October 24, 2016

                                                                   Ecuador                                                                      Washington, D.C.

                                                              Donziger and Rizack visit Ecuador in September                              On October 24, 2016, Donziger emails Cliff Eisler,
                                                              2016. Donziger writes in an email to Cliff Eisler                           “i am on train from DC to NYC[.]”
                                                              on September 26, 2016, “going down to Ecuador
                                                              today. let me know when u [sic] can do a Donford                                  CE 007001-07
                                                              meeting with Van Merkensteijn.”

                                                                   2 018.10.05 Rizack Dep. Tr. at 263:10-13;
                                                                   CE 006960




                                                                                                                                                Location                Hyperlink         |    3 of 16
                                       Case 1:11-cv-00691-LAK-RWL Document 2128-2 Filed 11/07/18 Page 53 of 65
Travel Timeline for Steven Donziger                                                                                                                             11.2016 - 12.2016


   November 3, 2016                               November 2 - 5, 2016                                                  December 17 - 24, 2016

        San Francisco, California                         San Francisco, California                                           Punta Cana, Dominican Republic

   Donziger meets with Chris Lehane in            Donziger writes in an email to Terrance                               Donziger stays at the Westin Punta
   San Francisco in an attempt to secure          Yang that he will be staying in Nob Hill                              Cana resort in the Dominican Republic
   a meeting with Tom Steyer.                     in San Francisco, California and that                                 prior to Christmas.
                                                  he “get[s] in Wed [November 2, 2016]
        CE 007286-91                             afternoon and leave[s] Sat [November 5,                                     TD BANK 0000896-97
                                                  2016] [.]”

                                                          CE 007216-18




     Nov. 2016                                                                               Dec. 2016

     November 3, 2016                                                                        December 4 - 6, 2016

           San Francisco, California                                                              Los Angeles, California

     Donziger emails Terrance Yang on October 31,                                            Donziger emails Cliff Eisler and van Merkensteijn
     2016, “pls peruse the attached confidential                                             on Saturday December 3, 2016, “I am going to
     document before our meeting in SF which I                                               LA tomorrow for an investment conference with
     believe is scheduled for this Thursday at 230. In                                       Katie [Sullivan] will be back Tues night. This
     a nutshell, our team is raising funds for a social                                      is a conference with very many family offices
     justice litigation fund…It is the same financing                                        represented. Our goal is to lay some groundwork
     concept as the Ecuador case against Chevron but                                         for investment meetings for the fund…”
     on a smaller and more diversified scale in terms
     of the individual cases. What I was hoping is that                                           C
                                                                                                   E 009477-80
     you might have some ideas about folks who might
     be interested in participating.”

          CE 007216-18


                                                                                                                                     Location               Hyperlink   |   4 of 16
                                     Case 1:11-cv-00691-LAK-RWL Document 2128-2 Filed 11/07/18 Page 54 of 65
Travel Timeline for Steven Donziger                                                                                                                                          01.2017 - 03.2017


   January 11 - 14, 2017                                                                        February 17 - 21, 2017

        Paris, France                                                                                Savannah, Georgia & Jacksonville, Florida

   Donziger emails Cliff Eisler on January 8, 2017, “planning to leave on Wed night             Donziger’s TD Bank debit card statements indicate that he paid a Delta Airlines
   of this week for Paris but not 100% sure yet. Let’s discuss how best to pitch this to        baggage fee on February 17, 2017, at LaGuardia Airport in New York. He then
   the Europe guy should I go.” He attaches to the email a PowerPoint presentation              purchased meals and paid for hotels in Savannah, Georgia, followed by Fernandina
   and memo summarizing his comments on the social justice fund. Donziger purchas-              Beach, Gainesville and then Jacksonville, Florida. His final purchase is at a kiosk at
   es dinner at Frenchie restaurant in Paris, France on January 12, 2017. On January            the Jacksonville Airport on February 21, 2017.
   13, 2017, Donziger sends an email to Eisler with the subject “Daniel” and writes,
   “good meeting on both fronts…still very much alive[.]” He makes additional pur-                   TD BANK 0000724-25
   chases in France with a final purchase at Orly Airport on January 14, 2017.

        TD BANK 0000717-20; TD BANK 0000887; CE 012790; CE 012628-62



     Jan. 2017                                                         Feb. 2017                                                           Mar. 2017

                        January 26, 2017                        February 6 - 10, 2017                                          March 3 - 7, 2017

                             New Haven, Connecticut                   Ecuador                                                       Aspen, Colorado

                        Donziger gives a talk at Yale           Donziger visits Ecuador.                                       Donziger purchases in-flight wi-fi on March 3, 2017, and
                        Law School.                                                                                            then dines at L’Hostaria in Aspen, Colorado. He exchanges
                                                                      L EX1000052750_CRT.pdf                                  emails with John Campbell indicating that the two are
                             GKrevlin_0000024                                                                                 planning to meet on March 6 or 7 in Denver. He makes his
                                                                                                                               final purchase in Aspen on March 6, 2017, and appears to
                                                                                                                               return to New York via Chicago on March 7, 2017.

                                                                                                                                    TD BANK 0000728; TD BANK 0000854;
                                                                                                                                    CE 014492




                                                                                                                                                Location                 Hyperlink       |   5 of 16
                                   Case 1:11-cv-00691-LAK-RWL Document 2128-2 Filed 11/07/18 Page 55 of 65
Travel Timeline for Steven Donziger                                                                                                                                            04.2017 - 05.2017


   April 13 - 18, 2017                                                        May 25 - 26, 2017

        London, United Kingdom                                                     Ottawa, Canada

   Donziger’s TD Bank account statement shows purchases at                    Prior to leaving for Canada, Katie Sullivan (“Sullivan”) emails Donziger on May 23, 2017, “Hope your trip to Canada is
   JFK airport in New York on April 13, 2017, followed by multiple            great and have an [sic] super fun long weekend in FL!” Later in the day, Sullivan emails Donziger a link to a YouTube
   purchases in London ending on April 18, 2017. He stays at Brown’s          video titled “Expect to be a Millionaire” and writes, “It will help shift your mindset as you are out there raising capital
   Hotel. In an April 12, 2017 email exchange with van Merkensteijn,          for Ecuador.” Donziger flies to Ottawa, Canada on Air Canada on May 25, 2017, and makes multiple purchases there un-
   Alan Harter of Pactolus Private Wealth Management cancels a                til May 27, 2017. Donziger takes American Airlines from Ottawa to Jacksonville, Florida via Philadelphia, Pennsylvania.
   planned April 14, 2017 meeting in New York to return to London.
   Van Merkensteijn replies, “Steven Donziger may be able to travel           Donziger emails Glenn Krevlin (“Krevlin”) on May 28, 2017: “was just in canada…hope you are well and let me know if
   soon and be in London- later this month and perhaps you could              u want a brief update.”
   meet him then[.]”
                                                                                   TD BANK 0000840-45; CITI-0001573; MKS-0011693-95; GKrevlin_0000228
        TD BANK 0000848-49; CE 015138


     Apr. 2017                                                         May 2017

                                    May 3 - 9, 2017                                                                                 May 28 - 30, 2017

                                         London, United Kingdom & Paris, France                                                           Jacksonville, Florida

                                    On May 1, 2017, Donziger emails van Merkensteijn and Cliff Eisler “investor                     Donziger visits Fernandina Beach, Florida and stays at the Omni
                                    documents reflecting recent developments in Canada and the U.S.” related to the                 Amelia Island Plantation Resort. He returns to New York from
                                    Chevron litigation and writes, “on Tuesday, I am traveling for a week trying to generate        Jacksonville, Florida airport on May 31, 2017. However, in an
                                    interest in the propositions.” Donziger takes British Airways to London on May 3.               email exchange with Cliff Eisler, Donziger writes that he is
                                    He meets with Stephen Weeks who suggests “that his sister Tacy also might be                    “getting back today” on May 30, 2017.
                                    interested in the Ecuador case as an investment and he plans to introduce [Donziger]
                                    to her[.]” Donziger takes a train to Paris on May 5, 2017 and returns to London on May               TD BANK 0000840-45; CE 015355-57
                                    7, 2017. On May 9, 2017, Donziger meets with Alan Harter and Ian Watson. Watson
                                    had earlier referred Harter to van Merkensteijn in a February 23, 2017 email calling
                                    him “a good friend.” Donziger returns to New York on May 9, 2017. On May 15, 2017,
                                    he sends a thank you email to Harter, “with regard to the Ecuador opportunity, I am
                                    following up on your suggestion about the person in Texas.”

                                         TD BANK 0000842-49; JVM 002222-25; JVM 002830-31; JVM 003432;
                                         CE 015250-57; JVM 002495
                                                                                                                                                  Location                 Hyperlink        |      6 of 16
                                    Case 1:11-cv-00691-LAK-RWL Document 2128-2 Filed 11/07/18 Page 56 of 65
Travel Timeline for Steven Donziger                                                                                                                                     06.2017 - 07.2017


   June 8 - 10, 2017                      June 27 - July 5, 2017                                                            July 24 - 25, 2017

        Denver, Colorado                       London, United Kingdom; Girona & Mallorca, Spain                                  Toronto, Canada

   Donziger arrives in Denver,            Donziger departs New York for London with his wife. Katie Sullivan emails         Donziger flies to Toronto. He tells Cliff
   Colorado on June 8, 2017,              Donziger on June 27, 2017, “Good luck in London! You will totally rock it. All    Eisler that he will be “meeting with
   and departs for New York               the resources you need to advance your mission are there; just align with it by   those lawyers on the cases up there, as
   on June 10, 2017.                      being 100% in your perfect power. Tell him you ‘want’ his genius and support.”    well as dealing with Ecuador stuff.” He
                                          Donziger stays in London for either one or two nights and arrives in Spain on     stays at the Thompson Hotel.
        CITI-0001576                      June 30, 2017. He stays at Cases de Son Barbassa Hotel in Mallorca and Hotel
                                          Aigua Blava in Girona. He returns via London on July 5, 2017.                          CITI-0001583-84; CE 015711

                                               CITI-0001575-80; TD BANK 0000834; MKS-0011657




     Jun. 2017                                                                                        Jul. 2017

             June 11 - 13, 2017                                         July 8 - 10, 2017                                          July 27 - August 3, 2017

                  Toronto, Canada                                             udson Valley, New York; Great
                                                                             H                                                            eauville & Paris, France
                                                                                                                                         D
                                                                             Barrington, Massachusetts &
             Donziger departs LaGuardia Airport                              Litchfield County, Connecticut                        In an email to Cliff Eisler on July 24, 2017, Donziger writes
             in New York for Toronto, Canada. He                                                                                   that he is “off again on Wed night for a few days to deal
             stays at the Thompson Hotel until                          Donziger visits Wingdale and                               with the Europe-based finance guy.” Donziger makes
             June 13, 2017.                                             Millerton, New York; Salisbury,                            multiple purchases at restaurants and hotels in Deauville
                                                                        Connecticut; and Great Barrington,                         and Paris, France. His final purchase is on August 3, 2017.
                  CITI-0001576-77                                       Massachusetts.                                             On August 3, 2017, Donziger emails Eisler, “returning
                                                                                                                                   tomorrow good meeting I’ll fill u win [sic] when i get back.”
                                                                             C
                                                                              ITI-0001582;
                                                                             TD BANK 0000834                                            TD BANK 0000834-35; TD BANK 0000747;
                                                                                                                                        CE 015711; CE 016004




                                                                                                                                         Location                 Hyperlink        |     7 of 16
                                     Case 1:11-cv-00691-LAK-RWL Document 2128-2 Filed 11/07/18 Page 57 of 65
Travel Timeline for Steven Donziger                                                                                                                                        08.2017 - 08.2017


   August 13, 2017                                                                        August 21 - 23, 2017

         alifax, Nova Scotia, Canada
        H                                                                                      E ureka & St. Louis, Missouri

   Donziger travels to Halifax, Nova Scotia, for                                          Donziger purchases food at Culver’s in Eureka, Missouri on August 21,
   what appears to be a day trip.                                                         2017. In an email to Cliff Eisler on August 22, 2017, Donziger writes, “in
                                                                                          St Louis with Matthew visiting my sister.” He purchases a return flight
        CITI-0001587-93;                                                                 from St. Louis, Missouri to New York, leaving on August 23, 2017, with
        TD BANK 0000830                                                                   Matthew Donziger.

                                                                                               C
                                                                                                ITI-0001590; TD BANK 0000830; CE 016016




     Aug. 2017

                                                   August 17 - 19, 2017                                             August 28 - 31, 2017

                                                        Salisbury, Connecticut                                           Vancouver & Seattle, Washington

                                                   Donziger stays at the White Hart Inn                             Donziger reports in an August 27, 2017 email to van Merkensteijn that he
                                                   in Salisbury, Connecticut.                                       will be “leaving early in the morning” of August 28, 2017. He purchases a
                                                                                                                    sea plane ticket on August 28, 2017, from Van City Seaplanes, likely to fly
                                                        TD BANK 0000830                                             from Vancouver to Cortes Island and meet with Rex Weyler, and in-flight wi-fi
                                                                                                                    access on the same date. He stops in Seattle on his return to New York.

                                                                                                                         JVM 001067-68.pdf; CITI-0001588-92; TD BANK 0000830




                                                                                                                                             Location                  Hyperlink     |     8 of 16
                                   Case 1:11-cv-00691-LAK-RWL Document 2128-2 Filed 11/07/18 Page 58 of 65
Travel Timeline for Steven Donziger                                                                                                                                           09.2017 - 09.2017


   September 1, 2017                            September 8, 2017                                         September 17 - 19, 2017

        New Brunswick, New Jersey                    Dallas, Texas                                              London, United Kingdom

   Donziger visits New Brunswick, New           Donziger emails Cliff Eisler on                           Donziger makes a purchase on September 17, 2019 at JFK
   Jersey and dines at Steakhouse 85.           Wednesday September 6, 2017,                              Airport in New York. On September 19, 2017, Donziger
                                                “Ben Barnes has summoned me                               withdraws funds from his TD Bank account at an ATM in
       CITI-0001576                             to Dallas for Friday to meet a                            Mayfair, London and makes one purchase on his Citi credit
                                                major lawyer who might jump in                            card at “SCOTTS” also in London.
                                                to our initiatives -- Ecuador and
                                                Donford.”                                                      TD BANK 0000753; CITI-0001594-96

                                                     CE 016073




    Sept. 2017

            September 7, 2017                                    September 11 - 14, 2017                                                              September 23 - 28, 2017

                 London, United Kingdom                               Ecuador                                                                                Ecuador

            Donziger purchases a ticket to London                Donziger visits Ecuador and makes purchases in Quito on his TD Bank credit           Donziger visits Ecuador. He joins Canadian
            on Norwegian Airlines on September                   card. Katie Sullivan testified that she joined Donziger and a “delegation of         indigenous leaders for a tour. Phil Fontaine,
            7, 2017. He purchases airport wi-fi                  Canadians” on this trip. While on the trip Donziger emails Cliff Eisler, “send       Ed John and Rex Weyler join him on this trip.
            internet access at London Gatwick                    the best and latest deck with me not downplayed. have new interest[.]”               He makes purchases on his Citi credit card in
            Airport on the same date.                            Separately, Donziger emails Cliff Eisler a memorandum reporting on the               Miami, Florida and Quito, Ecuador.
                                                                 Canada delegation visiting Ecuador and writes, “ian [Watson] said he would
                TD BANK 0000952                                  put in 25k to fund the trip on the condition someone else put up the other                  LEX1000052750_CRT.pdf;
                                                                 25k. we are offering a 10% premium to last round. let me know if you are                    Facebook.com; CE 016780-81;
                                                                 interested. could use the help. have not asked anybody else other than JVM                  CITI-0001594-96
                                                                 who said he couldn’t[.]”

                                                                      L EX1000052750_CRT.pdf; 2018.09.28 Mary K Sullivan Depo
                                                                      (Rough) at 89, 7-10.pdf; CE 016331; CE 016379-86;
                                                                      TD BANK 0000950-953

                                                                                                                                                  Location                Hyperlink       |     9 of 16
                                     Case 1:11-cv-00691-LAK-RWL Document 2128-2 Filed 11/07/18 Page 59 of 65
Travel Timeline for Steven Donziger                                                                                                                                      10.2017 - 11.2017


   October 9 - 11, 2017                                                        October 27 - 30, 2017

        Toronto, Canada                                                             Jacksonville, Florida

   Donziger arrives in Toronto on October 9, 2017, and returns to New York     Donziger visits Jacksonville, Florida.
   on October 11, 2017. He writes in an October 1, 2017 email that he
   wants to organize a dinner for Roger Waters on October 9, 2017, with             C
                                                                                     ITI-0001597-1601
   Phil and Dean Fontaine, Ed John and Willie Littlechild among others.
   Donziger also proposes that the group consider attending Waters’ con-
   cert in Ottawa on October 11, 2017. He forwards the email to Cliff Eisler
   and suggests that he join the trip to Toronto as well.

        Twitter.com; CITI-0001598; TD BANK 0000947-48;
        CE 016407-08



     Oct. 2017                                                                                      Nov. 2017

                  October 18, 2017                                                                   November 23 - 25, 2017

                        Montreal, Canada                                                                    Cambridge, Massachusetts

                  Donziger flies to Montreal.                                                        Donziger writes in an email that he planned to spend Thanksgiving
                                                                                                     in Cambridge, Massachusetts. He makes multiple purchases there
                       CITI-0001598                                                                  on his TD Bank card between November 23-25, 2017. He stayed at
                                                                                                     the Charles Hotel.

                                                                                                            MKS-0001949; TD BANK 0000942




                                                                                                                                           Location                Hyperlink     |   10 of 16
                                    Case 1:11-cv-00691-LAK-RWL Document 2128-2 Filed 11/07/18 Page 60 of 65
Travel Timeline for Steven Donziger                                                                                                                                       12.2017 - 12.2017


   December 4 - 7, 2017                                                                  Conor Mahoney. He emails them two days after their meeting and cc’s Kathleen
                                                                                         Mahoney and Phil Fontaine, “let’s keep talking about a possible path forward,
        Toronto & Ottawa, Canada                                                         and timing, as we are preparing allocations for our next budget.” Donziger then
                                                                                         describes “the ‘lane’ Bluesky could operate in[,]” which includes the “Canada-iza-
   Sullivan writes in an email that Donziger “will be in Toronto so not certain of
                                                                                         tion of the basic messaging” and “development of talking points explaining to the
   his flexibility” when trying to schedule a conference call. He also emails Glenn
                                                                                         business and corporate sectors why enforcement of the Ecuador judgment would be
   Krevlin that he will be “in Toronto tomorrow and then Ottawa.” Sullivan writes that
                                                                                         good for Canada[.]” Donziger may have returned to Toronto on December 11, 2017.
   Donziger is “presenting to the AFN (Assembly of First Nations) this afternoon.” The
   meeting was held in Ottawa, Canada. Donziger is identified in a tweet of the event        M
                                                                                              KS-000753-92; MKS-0002367-70; MKS-0000960-64;
   in a photo with tribal chiefs.                                                            https://twitter.com/SDonziger/status/938959108362919936;
                                                                                             CITI-0001605; CITI-0001608; TD BANK 0000936; MKS-0005896
   Donziger flies from Toronto to Ottawa on December 5, 2017, and returns to New
   York on December 7, 2017. On December 6, 2017, he meets with Susan Smith and




      Dec. 2017

                                                                December 19 - 22, 2017                           December 29, 2017 - January 6, 2018

                                                                      Ecuador                                          London, United Kingdom

                                                                Donziger visits Ecuador and makes                Donziger writes in an email that he is leaving for one week and will be “largely
                                                                multiple purchases in Quito.                     out.” He makes a withdrawal from an ATM in London on December 30, 2017. He
                                                                                                                 makes multiple purchases in London on his TD Bank card as well. His last purchase
                                                                      L EX1000052750_CRT.pdf;                   is on January 6, 2018.
                                                                      CITI-0001607-12
                                                                                                                 Sullivan emails Donziger on January 5, 2018, regarding an investment from Krevlin
                                                                                                                 in which she responds to Donziger, “enjoy your final days in London and brace
                                                                                                                 yourselves for the cold!!!!”

                                                                                                                      M
                                                                                                                       KS-0002188; TD BANK 0000769; TD BANK 0000928; MKS-0000957




                                                                                                                                              Location                Hyperlink      |    11 of 16
                                    Case 1:11-cv-00691-LAK-RWL Document 2128-2 Filed 11/07/18 Page 61 of 65
Travel Timeline for Steven Donziger                                                                                                                                  01.2018 - 03.2018


   January 16, 2018                                            February 19 - 24, 2018

        Toronto, Canada                                             London, United Kingdom & Paris, France

   Donziger travels to Toronto for what appears to be one      Donziger makes a purchase at Martini Bar at JFK airport on February 19, 2018. On February 20,
   day. He may have arrived the night before. He dines at      2018, Katie Sullivan emails John van Merkensteijn and Donziger, “I spoke with Steven yesterday
   Little Anthony’s. Donziger confirms the trip in an email    morning and he was off to London last night.” In response to a question from van Merkensteijn,
   to Katie Sullivan, Martin Garbus and Charles Nesson on      Sullivan writes, “[Donziger] was going to be meeting with Belgian guy. Not certain of his return.”
   January 16, 2018: “In Toronto today.”                       Donziger withdraws funds from his TD Bank account at an ATM in Paris, France on February 21,
                                                               2018. His final purchase in Paris occurs on February 24, 2018. Donziger emails Cliff Eisler that he
        TD BANK 0000929; MKS-0003234-34                       is in “Europe this week in [sic] fundraising tour[.]”

                                                                    T D BANK 0000773; TD BANK 0000923; CE 016867; MKS-0011556-57




     Jan. 2018                                                Feb. 2018                                                       Mar. 2018

             January 18 - 20, 2018                                                 March 5 - 6, 2018                              March 20 - 26, 2018

                  San Francisco, California                                              Cambridge, Massachusetts                       Morocco

             Donziger travels to San Francisco on                                  Donziger makes a purchase in                   Donziger makes a purchase from a food vendor at JFK
             JetBlue and makes multiple purchases                                  Charlton, Massachusetts, a town on             airport in New York on March 20, 2018. Donziger emails
             there. His final purchase was on                                      the I-90 route to Boston on March 5,           John van Merkensteijn on March 20, 2018, “i’m in
             January 20, 2018.                                                     2018. The next day, Donziger speaks            morocco[.]” He stays at Le Petit Beur in Rabat, Morocco
                                                                                   to Harvard Law School Students at an           on March 20, 2018, and then travels to Meknes, Fes and
                  TD BANK 0000930                                                 event sponsored by the Environmental           Marrakesh. His last purchase is in Marrakesh on March
                                                                                   Law Society.                                   26, 2018.

                                                                                         M
                                                                                          arch 5, 2018 Amazon                         TD BANK 0000775-78; TD BANK 0000862-63;
                                                                                         Defense Coalition Press                       JVM 006914
                                                                                         Release;
                                                                                         TD BANK 0000862



                                                                                                                                        Location                 Hyperlink     |    12 of 16
                                     Case 1:11-cv-00691-LAK-RWL Document 2128-2 Filed 11/07/18 Page 62 of 65
Travel Timeline for Steven Donziger                                                                                                                                            04.2018 - 05.2018


   April 16 - 18, 2018                                                     May 13 - 18, 2018                                                            May 27 - 30, 2018

        Toronto, Canada                                                         L ondon, United Kingdom; Paris, France; Brussels,                            Cambridge, Massachusetts
                                                                                Belgium
   Donziger is in Toronto for a hearing at the Ontario Court of                                                                                         Donziger stays at the Charles Hotel in
   Appeal. Photographs posted to his Twitter profile indicate              Donziger departs for London. He visits Brussels on May 15,                   Cambridge, Massachusetts.
   that he is in Toronto and meeting with indigenous groups.               2018 or May 16, 2018 and later Paris on May 16, 2018 or
                                                                           May 17, 2018.                                                                      CITI-0001637
         anada's First Nations join Amazon fight
        C
        against Chevron - NOW Magazine;                                         C
                                                                                 ITI-0001629-30; TD BANK 0000785;
        Twitter.com                                                             TD BANK 0000858




     Apr. 2018                                                         May 2018

                                                   May 4 - 7, 2018                                            May 24, 2018

                                                         Calgary, Canada                                            Amagansett, New York

                                                   Donziger visits Calgary, Canada and stays at               Donziger makes a purchase at Henry
                                                   the Hotel Le Germain.                                      Lehr in Amagansett, New York.

                                                        CITI-0001628; TD BANK 0000858                               T D BANK 0000858




                                                                                                                                                   Location               Hyperlink        |     13 of 16
                                   Case 1:11-cv-00691-LAK-RWL Document 2128-2 Filed 11/07/18 Page 63 of 65
Travel Timeline for Steven Donziger                                                                                                                                    06.2018 - 06.2018


   June 3, 2018                                     June 14 - 16, 2018

        Shelter Island, New York                         Moscow, Russia

   Donziger makes a purchase at Vine Street         Donziger’s Citi credit card statement includes a debit of $5,481.16 on June 12, 2018 from TAP Portugal airlines for
   Cafe in Shelter Island, New York.                a ticket issued in his name that departs on June 14, 2018 from Lisbon to Domodedovo Airport in Moscow, Russia.
                                                    There is a credit for the same amount issued the same day indicating this ticket was not purchased, purchased in er-
       TD BANK 0000858                             ror or refunded. Separately, the same statement includes a July 16, 2018 charge of $6,062.82 from Aeroflot Russian
                                                    Airlines. Also on July 16, 2018, Donziger was charged $168.88 by Fasol Hostel in Moscow. The $6,062.82 Aeroflot
                                                    ticket charge was refunded to his Citi card on July 3, 2017 in two parts.

                                                         C
                                                          ITI-0001636-44; CITI-0001645-53




      Jun. 2018

                     June 5 - 6, 2018                                                     June 18 - 20, 2018                              June 28 - July 3, 2018

                          Toronto, Canada                                                       Montauk, New York                               Amagansett, New York

                     Donziger travels to Toronto.                                         Donziger visits Montauk and stays at            Donziger visits the Hamptons and
                                                                                          Gurney’s Resort and Spa.                        stays at the White Sands Motel in
                          CITI-0001638                                                                                                    Amagansett, New York.
                                                                                               CITI-0001641
                                                                                                                                               CITI-0001643




                                                                                                                                          Location                Hyperlink    |   14 of 16
                                    Case 1:11-cv-00691-LAK-RWL Document 2128-2 Filed 11/07/18 Page 64 of 65
Travel Timeline for Steven Donziger                                                                                                                                   07.2018 - 08.2018


   July 4 - 15, 2018                                                                      August 3 - 5, 2018

        London, United Kingdom & Mallorca, Spain                                               Amagansett, New York

   Donziger travels to Spain via London. He stays in London                               Donziger returns to the Hamptons for two nights.
   on July 5 – 6, 2018. He then travels to Mallorca with his
   wife where they stay at Cases de Son Barbassa Hotel.                                        C
                                                                                                ITI-0001654-64
   They return via London.

        CITI-0001646-50




     Jul. 2018                                                                                   Aug. 2018

                                      July 22 - 27, 2018                                                                   August 17 - September 1, 2018

                                            Cortes Island & Vancouver, Canada                                                   L ondon, United Kingdom; Cannes, France;
                                                                                                                                San Sebastian, Spain
                                      Donziger writes in an email on July 26, 2018,
                                      that he is in Cortes Island, British Columbia,                                       Donziger flies to London. He appears to leave London
                                      participating in a gathering of environmentalists                                    on August 22, 2018 for Cannes, France. He also visited
                                      at the Hollyhock conference center. His credit                                       Biarritz, Monaco and later San Sebastian, Spain.
                                      card records indicate that he visited Canada
                                      from July 22 – 27, 2018, and returned via                                                 CITI-0001654-64
                                      Newark Airport.

                                            GKrevlin_0000263; CITI-0001651-52




                                                                                                                                             Location             Hyperlink         |   15 of 16
                                    Case 1:11-cv-00691-LAK-RWL Document 2128-2 Filed 11/07/18 Page 65 of 65
Travel Timeline for Steven Donziger                                                                                                                                09.2018 - 11.2018


   September 18 - 19, 2018                                                                                   November 10 - 12, 2018

        Ecuador                                                                                                   Banff, Canada

   Donziger visits Ecuador. El Universo tweets a video of                                                    Donziger is due to speak in Banff, Alberta, Canada at the
   Donziger speaking on a panel in Spanish regarding the                                                     Indigenous Solutions for Environmental Challenges Con-
   litigation. He is also interviewed by Ecuador TV.                                                         ference on Day 1 (November 10, 2018, at 1pm local time)
                                                                                                             for a session called “A Lawyer's Experience: The history
        T witter.com; Twitter.com/video                                                                     of the Aguinda litigation,” moderated by Rex Weyler.
          Youtube.com; Youtube.com/video
                                                                                                                  I ndigenous Solutions for Environmental
                                                                                                                  Challenges Conference




     Sept. 2018                                                      Oct. 2018                                                Nov. 2018

                                                            October 17, 2018                                                            November 28, 2018

                                                                 Quito, Ecuador                                                              Monaco

                                                            Donziger visits Quito, Ecuador and addresses a                              Donziger is expected to speak at the
                                                            conference at Universidad Andina Simon Bolivar                              Day One Event conference in Monaco.
                                                            during its Wednesday October 17, 2018 session.
                                                                                                                                             Twitter.com
                                                                h ttps://twitter.com/SDonziger/
                                                                status/1052609566880485377;
                                                                Facebook.com




                                                                                                                                      Location                 Hyperlink       |   16 of 16
